Title: To Benjamin Franklin from John Mills, 12 July 1764
From: Mills, John
To: Franklin, Benjamin


Sir,
London, July 12th, 1764
I am greatly indebted to you for your most obliging favour of the 10th of March, which was safely delivered to me by Mr. Shadwell, whose channel (directing to him at the Secretary of State’s Office) will always be a sure conveyance.
I thank you, Sir, most heartily, for your kindness to me in presenting to Colonel Elliot the first volume of my Husbandry. I wish I had known there was such a descendant of that worthy Gentleman, the Doctor, that I might e’er this have requested his acceptance of the rest of what has been published of that work, as a mark of my sincere veneration for the memory of his Father. I expect the 2d., 3d. and 4th volumes of my work hourly from my bookseller, whom I have ordered to get them bound up for the Colonel: but such is the negligence of those gentry in all affairs which are not their own immediate concern, or attended with lucre to them, that I fear I shall not yet be able to get them in time for the ship by which Mr. Small will be so kind as to send this letter, with my fourth volume, for you, Sir, whose acceptance of it I request, as of a feeble mark of my respect for you.
I am greatly obliged to you for the list of American booksellers, and shall make use of it in the proportions and manner you direct, as soon as my fifth volume is finished at the press: for as that will complete my task, and as it is now printing, I apprehend that it may be best to send the whole work together: at least my bookseller, Mr. Johnson, is clearly of that opinion.
I should esteem it a singular happiness to be able to prove the esteem and regard with which I am, Sir, Your most obedient and most humble servant
John Mills
I am just now sending to the Society of Agriculture Arts and Commerce established by the States of Britany at Rennes, a small parcel of your American Orchard grass Seeds, with which Mr. Small has kindly favoured me: and I likewise send to the same Society (at their desire) an hundred weight of Mr. Roque’s Burnet seed.
Dr. Benj. Franklin
